27 So. 3d 812 (2010)
Larry THOMAS, Michael DeLong, William Fletcher, and Edward Hunter, Appellants,
v.
Douglas MILLER, Shawn Miller, John Yasso, and Ed Bieluch in his official capacity as former Sheriff of Palm Beach County, Appellees.
No. 4D09-3685.
District Court of Appeal of Florida, Fourth District.
February 24, 2010.
Fred H. Gelston of Fred H. Gelston, P.A., West Palm Beach, for appellants.
James K. Green of James K. Green, P.A., West Palm Beach, for appellees Douglas Miller and Shawn Miller.
PER CURIAM.
Affirmed. See Murray v. Rosati, 929 So. 2d 1090 (Fla. 4th DCA 2006).
GROSS, C.J., FARMER and CIKLIN, JJ., concur.